Citation Nr: 1017380	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-37 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for a 
right shoulder disability, currently rated 20 percent.
 
2.  Entitlement to restoration of a 10 percent rating for 
residuals of fracture of the right little finger, currently 
rated noncompensable.

3.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.   

4.  Entitlement to an increased, compensable, rating for 
residuals of fracture of the right little finger.   


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to March 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the RO in Waco, Texas 
that reduced the rating for a service-connected right 
shoulder disability from 40 percent to 20 percent, and 
reduced the rating for service-connected residuals of a 
fracture of the right little finger from 10 percent to 0 
percent, both effective May 1, 2008. 

A claim for restoration of a disability rating is completely 
separate from a claim for entitlement to an increased 
disability rating.  A restoration claim involves a 
determination as to whether a reduction in disability rating 
initiated by the RO was appropriate, whereas an increased 
rating claim is initiated by the Veteran and concerns his or 
her disagreement with the disability rating assigned to a 
service-connected disability.  These claims require 
application of distinctive procedural requirements, burdens 
of proof and law and regulations.  The Board, in this 
decision, is deciding the restoration claim and remanding the 
increased rating claim.

If the record shows the existence of an unadjudicated claim, 
raised along with an adjudicated claim, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  
In this case, the Veteran filed a claim for an increased 
rating for his right shoulder and right little finger 
disabilities in July 2007.  By way of a November 2007 rating 
decision, the RO, rather than adjudicating the Veteran's 
increased rating claim, proposed to reduce his ratings.  As 
the November 2007 rating decision did not address the 
Veteran's claims for increase, it is deemed to be a denial of 
those claims.

The issues of entitlement to increased ratings for right 
shoulder disability and residuals of fracture of the right 
little finger are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability 
was rated 40 percent disabling from November 1, 2004; the RO 
reduced the rating to 20 percent effective May 1, 2008.

2.  Since the time of the 40 percent rating, there has been 
improvement in the right shoulder disability.  The right 
shoulder disability is now manifested by no more than 
limitation of motion of the arm to shoulder level.

3.  The Veteran's service-connected residuals of fracture of 
the right little finger was rated 10 percent disabling from 
December 21, 2005; the RO reduced the rating to 0 percent 
effective May 1, 2008.

4.  Since the time of the 10 percent rating, the residuals of 
a fracture of the right little finger are manifested by no 
more than mild limitation of motion, without ankylosis.

CONCLUSIONS OF LAW

1.  The rating for a right shoulder disability was properly 
reduced from 40 percent to 20 percent, and the criteria for 
restoration of a 20 percent rating have not been met.  38 
U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.71a, Diagnostic Codes 5201, 5202, 5203 (2009).

2.  The rating for residuals of a fracture of the right 
little finger was properly reduced from 10 percent to 0 
percent, and the criteria for restoration of a 10 percent 
rating have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Codes 5227, 
5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As this case involves a rating reduction rather than a rating 
increase, there are specific notice requirements, found in 38 
C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  38 C.F.R. § 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, 
VA must comply with those provisions rather than the notice 
and duty provisions codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. 
Brown, 5 Vet. App. 513 (1993).  As discussed below, the RO 
complied with the procedures required under 38 C.F.R. § 
3.105(e) for reducing the Veteran's disability ratings by 
notifying him of his rights and giving him an opportunity and 
time to respond. 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


In July 2007, the Veteran filed claims for increased ratings 
for his service-connected right shoulder disability and 
residuals of a fracture of the right little finger.

A VA examination of both disabilities was performed in 
October 2007.

In a November 2007 rating decision, the RO proposed to reduce 
the rating for the service-connected right shoulder 
disability from 40 percent to 20 percent, and to reduce the 
rating for the service-connected residuals of a fracture of 
the right little finger from 10 percent to 0 percent.  The 
Veteran was notified of the proposed reductions by a letter 
dated in November 2007.

In a January 2008 decision, the RO reduced the rating for a 
service-connected right shoulder disability from 40 percent 
to 20 percent, and reduced the rating for service-connected 
residuals of a fracture of the right little finger from 10 
percent to 0 percent, both effective May 1, 2008. 

In reducing the Veteran's rating for the service-connected 
right shoulder disability and residuals of a fracture of the 
right little finger, the RO complied with 38 C.F.R. § 
3.105(e), as to giving him an opportunity to submit 
additional evidence, and as to the effective date for 
reduction.  The RO advised the Veteran of the proposed rating 
reduction or discontinuance and afforded him 60 days in which 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  
Thereafter, the RO took final rating action and the awards 
were reduced as set forth in the proposal.  Thus, the 
reductions were procedurally proper.  

Another regulation, 38 C.F.R. § 3.344 (stabilization of 
disability evaluations) sets conditions on when a rating 
reduction may be taken.  The Board notes that the 40 percent 
evaluation for the Veteran's right shoulder disability was in 
effect from November 1, 2004 to May 1, 2008, a period of less 
than five years, and the 10 percent rating for the Veteran's 
residuals of a fracture of the right little finger was in 
effect from December 21, 2005 to May 1, 2008, a period of 
less than five years. Thus, the provisions of 38 C.F.R. § 
3.344 (a) and (b) do not apply to either reduction; 
reexamination disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).

Nevertheless, several general regulations are applicable to 
all rating reduction cases, without regard for how long a 
particular rating has been in effect.  Certain regulations 
"impose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon a review of the 
entire history of the veteran's disability."  Brown, 5 Vet. 
App. at 413 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A 
rating reduction requires an inquiry as to "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that such improvement reflects an 
improvement under the ordinary conditions of life and work. 

A.  Residuals of Right Shoulder Injury with Bursitis

The RO has rated the Veteran's service-connected right 
shoulder disability under Diagnostic Codes 5003-5201.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

Normal range of motion of a shoulder is from 0 to 180 
degrees.  See 38 C.F.R. § 4.71, Plate I.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 40 percent evaluation for 
limitation of motion of the major arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5203, the maximum evaluation that may 
be assigned for impairment of the clavicle or scapula is 20 
percent.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability of 
the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In a December 2004 examination, the examiner noted that the 
Veteran was right-handed.  Range of motion of the right 
shoulder was as follows:  forward elevation from 0 to 95 
degrees with pain starting at 80 degrees and ending at 55 
degrees.  Abduction was 0 to 85 degrees with pain starting at 
75 degrees and ending at 50 degrees.  External rotation was 
from 0 to 50 degrees, and internal rotation was from 0 to 60 
degrees.  The diagnosis was right shoulder acromioclavicular 
joint arthropathy with moderate outlet impingement, 
clinically and radiographically unchanged since December 
2003.

In a March 2006 VA examination of the hand, the examiner 
noted that the Veteran was left-handed.

On VA examination in October 2007, the examiner indicated 
that the Veteran was right-handed.  Range of motion of the 
right shoulder was as follows:  forward flexion from 0 to 130 
degrees, abduction from 0 to 120 degrees, external rotation 
from 0 to 65 degrees, and internal rotation from 0 to 75 
degrees.  After repetitive use, range of motion was 
unchanged.  The examiner noted that a magnetic resonance 
imaging (MRI) scan of the right shoulder showed 
acromioclavicular arthropathy including inferior osteophytes 
which might contribute to some impingement type symptoms.  
The rotator cuff appeared intact.  An X-ray study showed mild 
degenerative change of the acromioclavicular joint, with no 
change since 2004.  The diagnosis was right shoulder 
degenerative arthritis with acromioclavicular arthropathy.  


A February 2008 private magnetic resonance imaging (MRI) scan 
of the right shoulder showed a stable-appearing MRI, with 
arthropathy and hypertrophy of the acromioclavicular joint.  
There was evidence of fraying involving the bursal surface of 
the supraspinatus tendon, and involving the superior glenoid 
labrum.

The preponderance of the evidence shows that the Veteran's 
right hand is his dominant (major) hand.

Upon review of the evidence, at worst, the Veteran 
demonstrated active forward flexion to 130 degrees and 
abduction limited to 120 degrees in the right shoulder on VA 
examination.  Thus, motion is not limited to midway between 
the side and shoulder level (45 degrees), as required for a 
higher 30 percent rating.  There is also no support in the 
record that any additional functional loss due to such 
factors as pain and weakness produces that level of 
impairment.  DeLuca, supra.  Therefore, the currently 
assigned 20 percent rating (major extremity) under Diagnostic 
Code 5201 is appropriate.  The Veteran is not entitled to the 
next higher rating of 30 percent.  

The Board also considered other potentially applicable 
diagnostic codes.  As noted above, Diagnostic Code 5203 does 
not assign ratings in excess of 20 percent.  As for 
Diagnostic Code 5202, as X-ray studies did not demonstrate 
that the Veteran's disability was productive of recurrent 
dislocation of the scapulohumeral joint or fibrous union, 
nonunion, or loss of head of the humerus a rating in excess 
of 20 percent is not warranted under this diagnostic code.  

Accordingly, the Board concludes that the currently assigned 
schedular rating of 20 percent is appropriate for the service 
connected right shoulder disability.  The evidence 
demonstrates there has been improvement in the Veteran's 
right shoulder disability, and the condition is now no more 
than 20 percent disabling under Code 5201.  See Brown, 5 Vet. 
App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
4.13); 38 C.F.R. 3.344(c).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for restoration of a 40 percent 
rating for a right shoulder disability, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of Fracture of the Right Little Finger

Any limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  Ankylosis of the right or little 
finger is also considered noncompensably disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  "Ankylosis" is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Dorland's Illustrated 
Medical Dictionary 86 (28th ed., 1994).

The Note under Diagnostic Code 5227 provides that 
consideration should be made as to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

In a December 2004 examination, the examiner noted that the 
Veteran was right-handed.  

At a March 2006 VA examination, the Veteran complained of 
pain in the right little finger once per week for the past 
three years.  He said the pain was located only in that 
finger, and lasted one to two hours.  On examination, there 
was no ankylosis involving the right hand or right little 
finger.  There was small stiffness of the finger at the 
proximal interphalangeal and distal interphalangeal joint, 
but no limitation of motion.  There was mild pain on motion 
of the little finger.  There was decreased grip strength (by 
5%) in the right hand when compared to the left.  The 
examiner indicated that he was left-handed.  All the fingers 
and thumb of the right hand could reach the transverse fold 
of the palm of the hand without any difficulty.  There was no 
edema in the right hand and right little finger.  There were 
no contractures or deformity of the right hand and right 
little finger.  Functional impairment of the right little 
finger due to pain was mild.  Motor strength in the right 
little finger was 4/5.  An X-ray study showed mild 
degenerative disease of the right little finger.   The 
diagnosis was traumatic tendinitis involving the right little 
finger, with recurrent pain involving the right little 
finger, also associated with mild degenerative disease 
involving the right little finger, by X-ray study.

In an April 2006 rating decision, the RO increased the rating 
for the service-connected residuals of a fracture of the 
right little finger to 10 percent based on functional 
impairment due to pain, under Diagnostic Code 5227.  

On VA examination in October 2007, the examiner indicated 
that the Veteran was right-handed.  There was no evidence of 
swelling or laxity of the right little finger.  The tips of 
the fingers were able to reach the transverse palmar crease 
without a gap.  Palmar flexion at the interphalangeal joint 
of the right little finger was from 0 to 70 degrees.  At the 
proximal interphalangeal joint, palmar flexion was from 0 to 
110 degrees.  There was no evidence of loss of motion during 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  An X-ray study showed slight flexion deformity of 
the fifth distal interphalangeal joint which could be related 
to prior trauma.  The diagnosis was right little finger 
distal interphalangeal joint, mild degenerative joint disease 
with mild flexion deformity.  The examiner estimated that he 
had no additional functional limitation of motion of the 
right little finger during flare-up and repetitive use due to 
pain, fatigue, weakness or lack of endurance.

Upon consideration of this and other evidence of record, the 
Board notes that a compensable rating is not permitted under 
38 C.F.R. § 4.71a, Diagnostic Code 5227 or Diagnostic Code 
5230, relating to limitation or ankylosis of the ring finger.

The evidence clearly demonstrates that the Veteran does not 
have ankylosis of the right little finger, and shows that 
there is no interference with the overall function of the 
hand as a result of the residuals of a fracture of the right 
little finger.  Moreover, even if ankylosis were shown, a 
noncompensable rating would be assigned.  As for 
consideration of the amputation criteria, the evidence shows 
fairly good range of motion, and the disability is not akin 
to amputation.  Thus, evaluation of the little finger as 
amputation is not warranted and no "additional evaluation" 
is warranted pursuant to the Note under Diagnostic Code 5227.

Consideration has also been given to whether a compensable 
rating is warranted for the Veteran's residuals of a fracture 
of the right little finger on the basis of functional 
impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca, supra.  The Board acknowledges the Veteran's 
complaints of pain in the finger.  The October 2007 VA 
examination, however, reported no loss in range of motion due 
to pain, fatigue, weakness or lack of endurance with 
repetition.

While the Veteran describes limited grip of the right hand, 
he does not contend, nor does the medical evidence show that 
he has lost the use of the right hand or lost all effective 
functioning of the hand.  Thus, the disability does not 
approximate disabilities based on amputation of the finger or 
hand, or loss of use of the hand. See, e.g., 38 C.F.R. §§ 
4.63, 4.71a, Diagnostic Codes 5125, 5156.

The October 2007 VA examiner commented that there was no 
evidence of loss of motion due to pain, fatigue, weakness or 
lack of endurance.  There was clear improvement in the 
objectively determined range of motion findings, thereby 
reflecting that the disability had actually improved; and 
thereby reflecting an improvement in the Veteran's ability to 
function under ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13); 38 C.F.R. 3.344(c).

As the preponderance of the evidence is against the claim for 
restoration of a 10 percent rating for residuals of a 
fracture of the right little finger, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 49.


ORDER

Restoration of a 40 percent rating for right shoulder 
disability is denied.

Restoration of a 10 percent rating for residuals of a 
fracture of the right little finger is denied.

REMAND

As explained in the Introduction, although the November 2007 
rating decision proposed a reduction of the disability 
ratings for the Veteran's right shoulder and right little 
finger disabilities and failed to specifically address his 
claims for increased ratings, the latter claims are deemed 
denied.  See Deshotel, 457 F.3d at 1258.  Following the 
issuance of the November 2007 rating decision, the Veteran 
submitted a Substantive Appeal in November 2008 in which he 
asserted that his right shoulder and right little finger 
disabilities warrant increased ratings.  This statement can 
be reasonably construed as not only an expression of the 
Veteran's disagreement with the proposed rating reductions, 
but also as his notice of disagreement (NOD) with the denial 
of the increased rating claims.  A statement of the case 
(SOC) addressing the increased rating claims has not yet been 
issued to the Veteran.  As the Veteran has initiated an 
appeal by filing a timely NOD, the claims must be remanded to 
allow the RO to provide the Veteran with an SOC on these 
issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal. 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the 
issues of entitlement to increased 
ratings for his right shoulder and right 
little finger disabilities.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


